MEMORANDUM **
Marcos Carmona-Lopez, a native and citizen of Mexico, petitions pro se from the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order removing Carmona-Lopez to Mexico. To the extent we have jurisdiction it is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s March 1997 order because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Carmona-Lopez’s contention that the BIA violated his due process rights by issuing a streamlined decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.